Title: From George Washington to Major General William Heath, 27 October 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head qrs West point 27th Octr 1779
        
        I am just now informed that the Enemy landed yesterday Morning at Amboy (said to be 5000) and were advancing towards Brunswic. Their design is not yet known, but a forage or an attempt to interrupt the communication from the

southward, is most probable. The Virginia division and the Light Infantry have in consequence, moved from the Neighbourhood of Kackeat, lower down. Till we are assured of the Enemy’s views, I think it most adviseable to draw our force in this quarter, together, and I have therefore requested General Howe by the inclosed (which be pleased to seal & forward) to move up & join You near peck’s Kill.
        I had determined that the Work upon Stony point should be executed by the Virginia Troops & the Light Infantry; but as they have left that Neighbourhood, I must request You to send a party over to carry on the Work, at least till the Virginians have resumed their Station—or some Other Troops shall have taken up their ground. Be pleased to direct Your quarter Master to provide Tools necessary for the purpose, if he has not already got them. I am Dr Sir with great regard Yr Most Obedt sert
        
          Go: Washington
        
      